Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed July 15, 2022, claims 1-20 and 22 has been amended, claims 23-49 are newly added, and claims 1-49 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 13 paragraph 4, filed July 15, 2022, with respect to claims 1-20 and 22 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-20 and 22 have been withdrawn. A new ground of 112 second rejection is further presented in view of the claim amendments.
Regarding 35 U.S.C. 103 applicant’s arguments, see page 15 paragraph 2, filed July 15, 2022, with respect to claims 1, 11 and 22 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 11 and 22 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Gaal et al. (US Pub. No.: 2014/0010131).

Regarding 35 U.S.C. 103 applicant’s arguments, see page 17 paragraphs 2, filed July 15, 2022, with respect to claim 21 have been fully considered and but they are not persuasive.   

Regarding claim 21, the applicant  argued that, see page 18 paragraphs 1-2, “ … Claim 21 recites "receiving a configuration of a discontinuous reception (DRX) cycle" where the configuration of the DRX cycle is received from a network entity, such that the configuration of the DRX cycle is configured by the network entity. (Emphasis added). Paragraph [0057] of Yang has not been shown to disclose "receiving a configuration of a discontinuous reception (DRX) cycle based on the periodic uplink traffic bursts and the periodic downlink traffic bursts, wherein uplink transmission is grant based," as recited in claim 21. Thus, Yang has not been shown to disclose the features missing in Govindassamy. Because Govindassamy and Yang, alone or in combination, have not been shown to teach or suggest the features of claim 21, the claim is not obvious in view of the prior art. Claim 21 is otherwise allowable.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 21, Govindassamy clearly teaches, communicating with a network entity (see Fig.1, server) using periodic uplink traffic bursts and periodic downlink traffic bursts (see Fig. 2A, 2B, 6A, 6B, 9, 18, 20, 21, col. 2 lines 53-67 "Normally the user payload data may be transferred in bursts and in some cases they may be transferred in periodic intervals" ... "Normally in some applications, the client terminal may send the uplink data and may receive the downlink data at periodic intervals", col. 15 lines 17-36 "The consumer electronics devices that may use this disclosure may include smartphones ... aspects of the present disclosure may be implemented in network elements in addition to or distinct from implementation in mobile stations. For instance, one or more base stations of a wireless communication network may employ a baseband subsystem and/or an RF subsystem such as those detailed above"); and Yang clearly teaches receiving a configuration of a discontinuous reception (DRX) cycle based on the periodic uplink traffic bursts and the periodic downlink traffic bursts, wherein uplink transmission is grant based (see Figs. 7 and 8, para. 0057, "When the UE determines that the serving base station supports uplink pre- scheduling, the UE adjusts (e.g., delays) sending the scheduling request. For example, in a next C-DRX on period, a serving cell (e.g., LTE cell) may allocate an uplink grant without receiving a scheduling request from the UE. However, if no grant is allocated, the UE sends the scheduling request in the next C-DRX on period during the next scheduling request occasion, and receives the uplink grant based on the scheduling request"); and delaying sending a scheduling request (SR) for uplink traffic to a beginning of a next DRX cycle (see para. 0058, "the UE delays sending the scheduling request when uplink pre- scheduling is supported by the serving base station based on the periodicity of the uplink pre-scheduling for periodic uplink prescheduling and/or the length of uplink pre-scheduled grants for non-periodic uplink prescheduling.... when the uplink pre-scheduling periodicity is short, the UE delays sending the scheduling request until the next scheduling request occasion", and para. 0061 "the UE adjusts the sending of the scheduling request based on a remaining duration of the C-DRX off period. For example, the UE delays sending the scheduling request to the serving base station when the remaining duration (e.g., remaining sleep time) of the C-DRX off period is below a threshold. Thus, rather than waking up and sending the scheduling request, the UE continues to sleep during the scheduled C-DRX off period to save battery power when the remaining duration is below the threshold", see also Fig.8 para. 0069-0070, when the UE 802 determines that the base station supports uplink pre-scheduling, the UE 802 delays sending of the scheduling request for the grant. Instead, the UE 802 receives the grant (e.g., for time period t3-t4) from the serving base station for transmitting the data at the buffer of the UE without sending the scheduling request to the serving base station, also per para. 0069 and Fig.8, FIG. 8 illustrates a discontinuous reception cycle that corresponds to a communication cycle where a user equipment (UE) 802 is in a connected mode with a base station 804. The C-DRX cycle includes a time period/duration (e.g., C-DRX off period) allocated for the UE 802 to sleep. The UE 802 enters the C-DRX off period to conserve energy when a pause in the communication extends beyond a duration of an inactivity timer. Yang clearly teaches delaying sending a scheduling request (SR) for uplink traffic to a beginning of a next DRX cycle).
	    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20, 22, and 29-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 has been amended to recite, " ... the network entity communicating data from the edge server to the UE within the same DRX cycle for the UE”. Neither the claim nor the specification further describe, “… the network entity communicating data from the edge server to the UE within the same DRX cycle for the UE”. Paragraph 0085 of instant application disclose, “Thus, the 5G system, e.g., 404 illustrated in FIG. 4, may receive UL and DL traffic periodicities for UL traffic from the HMD 402 and DL traffic from the edge server 408. The 5G system 404 may send an offset back to the HMD to maximize UL and DL alignment. The 5G system may also configure a DRX cycle for the UE, and therefore the HMD, based on the UL and DL traffic periodicities and the alignment based on offsets. Then, the 5G system may receive DL traffic from the edge server and UL traffic from the HMD via the UE. The DL traffic may be aligned with a DRX on portion of the DRX cycle configured for the UE.”
The claims and the specification of the instant application does not describe the method/step, “...the network entity communicating data from the edge server to the UE within the same DRX cycle for the UE.” Therefore claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
The subject matter was not described in the specification (see paragraph 0085) in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention.

Claims 11, 22, 33 and 39 are also rejected for the same reason as set forth above for claim 1.
Claims 2-10, 12-20, 29-32, 34-38, and 40-44 are also rejected since they are dependent on the rejected dependent claims 1, 11, 22, 33 and 39, respectfully, as set forth above.


Claims 1-20, 22, and 29-49 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The term " improves" in claims 1, 11, 22, 33, and 45 is a relative term which renders the claim indefinite.  The term " improves " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1, 11, 22, 33, and 45 recites “…wherein the time offset improves an alignment in a time domain between the periodic uplink traffic bursts and the periodic downlink traffic bursts …” in lines 6-7. The term “improves” is indefinite because one of ordinary skill in the art would not know what is meant by “improves an alignment”.
Claims 2-10, 12-20, 29-32, 34-38 and 46-49, are also rejected since they are dependent on the rejected base independent claims 1, 11, 22, 33, and 45, respectfully, as set forth above.

Claims 1, 11, and 33 recites, “…wherein the time offset improves an alignment in a time domain between the periodic uplink traffic bursts and the periodic downlink traffic bursts such that the periodic uplink traffic bursts and the periodic downlink traffic bursts are within a same discontinuous reception (DRX) cycle for a user equipment (UE)  …”, in lines 6-9. It is unclear as to what steps need to be performed “such that the periodic uplink traffic bursts and the periodic downlink traffic bursts are within a same discontinuous reception (DRX) cycle for a user equipment (UE)”. The claim is indefinite.

Claims 2-12, 14-24 and 26-29, are also rejected since they are dependent on the rejected base independent claims 1, 13 and 25, respectfully, as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.

Examiner Note: It is worth noticing that it is not unambiguously evident how the subject-matter of claims 21 and 39 relates with the subject-matter of claims 22 and 45, i.e., whether they can be identified within a single embodiment - where in this case there would be conciseness issue, or they relate to two alternative solutions of the same problem. However, if this was not the case, the current formulation of independent claims 21, 39 and 22, 45 if maintained, could lead to a lack of unity objection, since there seems to be no inter-functional link between the "time offset" of claims 21 and 39 and the "DRX configuration" with subsequent "delaying of sending the SR" of claims 22 and 45, due to the fact that they seem to solve different and unrelated objective technical problems.

For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20, 22 and 29-44  are rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy (US Patent 10, 182, 368), in view of Yuk et al. (US Pub. No.: 2014/0141779), and further in view of Gaal et al. (US Pub. No.: 2014/0010131).

As per claim 1, Govindassamy disclose A method of wireless communication at a network entity comprising: 
	communicating, at the network entity,  with a user equipment (UE) using periodic uplink traffic bursts and periodic downlink traffic bursts (see Fig. 2A, 2B, 6A, 6B, 9, 18, 20, 21, col. 2 lines 53-67 "Normally the user payload data may be transferred in bursts and in some cases they may be transferred in periodic intervals" ... "Normally in some applications, the client terminal may send the uplink data and may receive the downlink data at periodic intervals", col. 15 lines 17-36 "The consumer electronics devices that may use this disclosure may include smartphones ... aspects of the present disclosure may be implemented in network elements in addition to or distinct from implementation in mobile stations. For instance, one or more base stations of a wireless communication network may employ a baseband subsystem and/or an RF subsystem such as those detailed above"); 
selecting, at the network entity, a time offset for at least one of uplink traffic or downlink traffic, wherein the time offset improves an alignment in a time domain between the periodic uplink traffic bursts and the periodic downlink traffic bursts (see col. 4 lines 13-22 "A method and apparatus are disclosed wherein the source application entity and the destination application entity align the uplink data transfer and downlink data transfer instances close to each other or overlap with each other such that it may reduce the amount of time and the rate at which a client terminal enters active state and be in the active state for the uplink data transfer and/or the downlink data transfer", col. 4 lines 37-63 "the least one processing device may be of the destination application entity as the client device and use a client device application to monitor the uplink data transfer timing and the downlink data transfer timing for n uplink data transfers ... controlling, by the at least one processing device using the client device application, determining a time difference, Tzc, between every downlink data transfer instance and uplink data transfer instance pair of then uplink and downlink data transfer instances ... determining a mean time difference, T'zc ... delaying an uplink data transfer instance at tuly+n to an uplink data transfer instance at tul'y+n", col. 5 lines 54-67 "transmitting at least one of the T'zc or the T"zc to the destination application entity; and negotiating, between the client device application and the destination application entity, timing alignment for the uplink data transfer instances and the downlink data transfer instances to be brought close to or overlap with each other, in which the client terminal application and the destination application entity exchange and negotiate timing information ... the uplink data transfer instances may be delayed by the client device application by TAU'zc and the downlink data transfer instances are advanced by the destination application entity by TAD'zc")); and 
sending, from the base station, the time offset to an application function (AF) (see col. 13 lines 26-39 "the server may send the T'zs, calculated using EQ. (3), and may send the T"zs, calculated using EQ. (4), to the destination application entity. The server and the destination application entity may negotiate and may agree on the timing alignment for the downlink data transfer instances and the uplink data transfers instances such that both the downlink data transfer instances and the uplink data transfers instances may be brought close to each other or may overlap with each other. The server and the destination application entity exchange and negotiate the timing information").

Although Govindassamy disclose sending, from the base station, the time offset to an application function (AF); 
Govindassamy however does not explicitly disclose sending, from the network entity, the time offset to an application function (AF) of “an edge server”; the network entity communicating data from the edge server to the UE within the same DRX cycle for the UE;

Yuk however disclose sending, from a network entity, a time offset to an application function (AF) of “an edge server” (see Fig.6B, Fig.7, para. 0024, 0096-0100, the C-AP has an uplink transmission function, the C-AP performs uplink timing synchronization by using random access/ranging (RACH/Ranging) and measure timing advance (TA), whereby the C-AP may partially measure the distance with the cellular base station (S740), when the C-AP perform uplink data transmission and reception, the C-AP transmit TA information {a time offset} and distance information with the cellular base station to the server within the network through the uplink, see also para. 0086, 0091) and the network entity communicating data from the edge server to the UE within a same DRX cycle for a UE (see para. 0097-0100, the user equipment additionally provides a scanning function of the C-AP/Off-loading function through the control of the server within the network, communicating data to the UE within a same DRX cycle for a UE, for power consumption of the user equipment).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality ending, from a base station, a time offset to an application function (AF) of “an edge server” and the network entity communicating data from the edge server to the UE within a same DRX cycle for a UE, as taught by Yuk, in the system of Govindassamy, so as to provide a method for enabling a user equipment to detect a base station in a wireless communication system that performs a cooperative operation between heterogeneous networks, see Yuk, paragraphs 12-13.

The combination of Govindassamy and Yuk however does not explicitly disclose the periodic uplink traffic bursts and the periodic downlink traffic bursts are within a same discontinuous reception (DRX) cycle for a user equipment (UE).

Gaal however disclose a periodic uplink traffic bursts and a periodic downlink traffic bursts are within a same discontinuous reception (DRX) cycle for a user equipment (UE) (see para. 0083-0086, in the aspects where signal pattern 814 defines a signal transmission pattern for base station 802, signal pattern 814 are used to define a discontinuous transmission (DTX) mode of operation for base station 802, and a corresponding discontinuous reception (DRX) mode of operation for UE 804).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a periodic uplink traffic bursts and a periodic downlink traffic bursts are within a same discontinuous reception (DRX) cycle for a user equipment (UE), as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 22, claim 22 is rejected the same way as claim 1.

As per claim 2, the combination of Govindassamy , Yuk and Gaal disclose the method of claim 1.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of traffic arrival to improve the alignment in the time domain the periodic uplink traffic bursts and the periodic downlink traffic bursts (see Fig.8-10, para. 0080-100, signal pattern 814 may be configured to define variable density signal transmission or reception over time, where the signals include a plurality of signals defining a signal burst 815 aligned with a discontinuous reception (DRX) period. In these aspects, "density" may be defined as a number of resources (for example, resource elements) occupied by the signal across the whole channel bandwidth over a unit time. Further, for example, when the number of such resources varies, the density may be averaged over the given evaluation period. As such, for instance, signal burst 815 may be more dense relative to another set of signals when density is evaluated within a given reference period corresponding to a duration of signal burst 815).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of traffic arrival to increase the alignment in the time domain the periodic uplink traffic bursts and the periodic downlink traffic bursts, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 3, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 1.

Gaal further disclose the method further comprising: allocating resources for grant-free uplink transmission associated with the periodic uplink traffic bursts, wherein the time offset is selected to increase an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival (see Fig.8-10, para. 0080-0086, when the number of such resources varies, the density may be averaged over the given evaluation period, for instance, signal burst 815 may be more dense relative to another set of signals when density is evaluated within a given reference period corresponding to a duration of signal burst 815, the alignment of signal burst 815 with a DRX period may include providing signal burst 815 for transmission in a discontinuous transmission (DTX) period 817 of base station 802 that corresponds to a discontinuous reception (DRX) period 823 of UE 804, or providing signal burst 815 for reception in a DRX period 819 of base station 802 that corresponds to a DTX period of UE 804. The matching of signal burst 815 with a respective DRX period provided by the present apparatus and methods may, for example, improve energy efficiency and/or performance within wireless communication system 800. For example, in one aspect, signal pattern 814 may be a bit mask, however, it should be understood that other techniques and/or mechanism may be used to define signal pattern 814). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality the method further comprising: allocating resources for grant-free uplink transmission associated with the periodic uplink traffic bursts, wherein the time offset is selected to increase an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 4, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 3.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of the resources allocated for the grant-free uplink transmission and the downlink traffic arrival (see para. 0080-0086, signal pattern 814 may define transmissions of the first set of signals according to a first periodicity and transmission of the second set of signals according to a second periodicity, wherein the first periodicity is substantially greater than the second periodicity. In other words, when combined with the above noted relative density of the first set of signals relative to the signal burst 815, then the first set of signals provides a relatively shorter maximum duration without signal present as compared to signal burst 815. In some cases, for example, signal pattern 814 configures transmissions of synchronization signals according to the first periodicity to support connected mode emergency detection by UE 804, and transmitting the same set or a different set of synchronization signals according to the second periodicity, e.g. signal burst 815, to support discovery by the UE 804, also, in the aspects where signal pattern 814 defines a signal transmission pattern for base station 802, signal pattern 814 may be used to define a discontinuous transmission (DTX) mode of operation for base station 802, and a corresponding discontinuous reception (DRX) mode of operation for UE 804). 

As per claim 5, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 1.

Gaal further disclose wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free uplink transmission; and determining the time offset to the downlink traffic and grant-free downlink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources (see Fig.8-10, para. 0090-0097, signal pattern 814 defining signal burst 815 aligned with a DRX period results in different signal densities and/or different periodicities providing variable signal density over time, thereby allowing short periods of bursty signal transmission to be followed by substantially lengthy periods without transmissions, see also para. 0137,  a base station configured to send and/or receive signals so that the signals align with a UE DRX period, e.g., 40 ms, 1.28 s, or periodically changing some attribute of the signal in alignment with a common DRX period, in some cases, the base station configuring all UEs with the same DRX subframe offset (e.g., to make them wake up at the same time) or distributing the DRX subframe offset over a substantially limited set of subframe offsets, where the substantially limited set is smaller than all possible subframe offsets).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free uplink transmission; and determining the time offset to the downlink traffic and grant-free downlink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 6, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 5.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of uplink transmission resources and the downlink transmission resources (see para. 0089-0096, received signals 812 may be, for example, uplink signals transmitted by UE 804. For instance, the uplink signals may include, but are not limited to, one or more of a data signal, a scheduling request (SR) signal, a channel quality indicator (CQI) signal, demodulation reference signal (DM-RS). sounding reference signal (SRS), and a Physical Random Access (PRACH) signal. In any case, these aspects of signal pattern 814 may be utilized to define a discontinuous reception ( DRX) mode of operation for base station 802, and/or a corresponding discontinuous transmission (DTX) mode of operation for UE 804, also, component 822 is configured to receive signals, including signal burst 815, during DRX period 823, which aligned with DTX period 817 of base station 802. Further, UE 804 include a transmitter component 824 configured to transmit signals 812, e.g. uplink signals, to base station 802, transmitter component 824 is configured to transmit signals, including signal burst 815, during DTX period 825, which is aligned with DRX period 819 of base station 802). 

As per claim 7, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 1.

Gaal further disclose wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset for the uplink traffic to increase alignment between downlink transmission resources and uplink traffic arrival (see Fig.8-10, para. 0080-0099, 0137, base station configured to send and/or receive signals so that the signals align with a UE DRX period, e.g., 40 ms, 1.28 s, or periodically changing some attribute of the signal in alignment with a common DRX period. Further, in some cases, the present apparatus and methods may include a base station configuring all UEs with the same DRX subframe offset (e.g., to make them wake up at the same time) or distributing the DRX subframe offset over a substantially limited set of subframe offsets, where the substantially limited set is smaller than all possible subframe offsets. In still other aspects, the present apparatus and methods include changing some other signal attributes or configuration in alignment with the common DRX period. For example, the changed attribute or configuration may increase a control region during the period when DRX is On, or may allow cross-subframe scheduling during the period when DRX is On, etc. Further, in other cases, the present apparatus and methods may include a base station configuring the common DRX for new UEs and using distributed DRX for legacy UEs. As noted above, the common DRX may be a same DRX period and/or subframe offset assigned to each UE or a subframe offset assigned from a substantially limited set of subframe offsets). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset for the uplink traffic to increase alignment between downlink transmission resources and uplink traffic arrival, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 8, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 7.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of the uplink traffic arrival and the downlink transmission resources (see Fig.8-10, para. 0084-0090,0137, in another aspect where signal pattern 814 defines a transmission pattern of base station 802, signal pattern 814 may be used as a basis for obtaining, determining or otherwise defining wake up periods for UE 804 to listen for transmissions from base station 802, signal pattern 814 comprising a base station transmission pattern may define a base station discontinuous transmission (DTX) timing. Accordingly, signal pattern 814 may be used to obtain a wake up configuration for UE 804 that includes a UE signal reception pattern, e.g. a UE DRX, corresponding to the base station DTX timing, see also para.0080, distribution of DRX-related traffic). 

As per claim 9, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 1.

Gaal further disclose wherein start times for the uplink traffic and downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset to the uplink traffic and grant-free uplink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources (see Fig.8-10, para. 0080-0099, 0137, base station configured to send and/or receive signals so that the signals align with a UE DRX period, e.g., 40 ms, 1.28 s, or periodically changing some attribute of the signal in alignment with a common DRX period. Further, in some cases, the present apparatus and methods may include a base station configuring all UEs with the same DRX subframe offset (e.g., to make them wake up at the same time) or distributing the DRX subframe offset over a substantially limited set of subframe offsets, where the substantially limited set is smaller than all possible subframe offsets. In still other aspects, the present apparatus and methods include changing some other signal attributes or configuration in alignment with the common DRX period. For example, the changed attribute or configuration may increase a control region during the period when DRX is On, or may allow cross-subframe scheduling during the period when DRX is On, etc. Further, in other cases, the present apparatus and methods may include a base station configuring the common DRX for new UEs and using distributed DRX for legacy UEs. As noted above, the common DRX may be a same DRX period and/or subframe offset assigned to each UE or a subframe offset assigned from a substantially limited set of subframe offsets). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein start times for the uplink traffic and downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset to the uplink traffic and grant-free uplink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 10, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 9.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of uplink transmission resources and downlink transmission resources (see para. 0084-0090,0137, in another aspect where signal pattern 814 defines a transmission pattern of base station 802, signal pattern 814 may be used as a basis for obtaining, determining or otherwise defining wake up periods for UE 804 to listen for transmissions from base station 802, signal pattern 814 comprising a base station transmission pattern may define a base station discontinuous transmission (DTX) timing. Accordingly, signal pattern 814 may be used to obtain a wake up configuration for UE 804 that includes a UE signal reception pattern, e.g. a UE DRX, corresponding to the base station DTX timing). 

As per claim 12, claim 12 is rejected the same way as claim 2.

As per claim 13, claim 13 is rejected the same way as claim 3.

As per claim 14, claim 14 is rejected the same way as claim 4.

As per claim 15, claim 15 is rejected the same way as claim 5.

As per claim 16, claim 16 is rejected the same way as claim 6.

As per claim 17, claim 17 is rejected the same way as claim 7.

As per claim 18, claim 18 is rejected the same way as claim 8.

As per claim 19, claim 19 is rejected the same way as claim 9.

As per claim 20, claim 20 is rejected the same way as claim 10.

Claims 21 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy (US Patent 10, 182, 368), and further in view of Yang et al. (US Pub. No.: 2017/0208619).

As per claim 21, Govindassamy disclose A method of wireless communication at a User Equipment (UE) (see Fig. 1, Fig.18, a UE 100), comprising: 
communicating with a network entity (see Fig.1, server) using periodic uplink traffic bursts and periodic downlink traffic bursts (see Fig. 2A, 2B, 6A, 6B, 9, 18, 20, 21, col. 2 lines 53-67 "Normally the user payload data may be transferred in bursts and in some cases they may be transferred in periodic intervals" ... "Normally in some applications, the client terminal may send the uplink data and may receive the downlink data at periodic intervals", col. 15 lines 17-36 "The consumer electronics devices that may use this disclosure may include smartphones ... aspects of the present disclosure may be implemented in network elements in addition to or distinct from implementation in mobile stations. For instance, one or more base stations of a wireless communication network may employ a baseband subsystem and/or an RF subsystem such as those detailed above"); 

Govindassamy however does not explicitly disclose receiving a configuration of a discontinuous reception (DRX) cycle based on the periodic uplink traffic bursts and the periodic downlink traffic bursts, wherein uplink transmission is grant based; and delaying sending a scheduling request (SR) for uplink traffic to a beginning of a next DRX cycle. 

Yang however disclose receiving a configuration of a discontinuous reception (DRX) cycle based on the periodic uplink traffic bursts and the periodic downlink traffic bursts, wherein uplink transmission is grant based (see Figs. 7 and 8, para. 0057, "When the UE determines that the serving base station supports uplink pre- scheduling, the UE adjusts (e.g., delays) sending the scheduling request. For example, in a next C-DRX on period, a serving cell (e.g., LTE cell) may allocate an uplink grant without receiving a scheduling request from the UE. However, if no grant is allocated, the UE sends the scheduling request in the next C-DRX on period during the next scheduling request occasion, and receives the uplink grant based on the scheduling request"); and 
delaying sending a scheduling request (SR) for uplink traffic to a beginning of a next DRX cycle (see para. 0058, "the UE delays sending the scheduling request when uplink pre- scheduling is supported by the serving base station based on the periodicity of the uplink pre-scheduling for periodic uplink prescheduling and/or the length of uplink pre-scheduled grants for non-periodic uplink prescheduling.... when the uplink pre-scheduling periodicity is short, the UE delays sending the scheduling request until the next scheduling request occasion", and para. 0061 "the UE adjusts the sending of the scheduling request based on a remaining duration of the C-DRX off period. For example, the UE delays sending the scheduling request to the serving base station when the remaining duration (e.g., remaining sleep time) of the C-DRX off period is below a threshold. Thus, rather than waking up and sending the scheduling request, the UE continues to sleep during the scheduled C-DRX off period to save battery power when the remaining duration is below the threshold").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to determine whether data arrives in a buffer of a UE (user equipment) and when a scheduling request occasion falls into a C-DRX off period (connected discontinuous reception off period), and to delay sending a scheduling request when uplink pre-scheduling is supported by a serving base station based on the determining and based on a periodicity of uplink (UL) prescheduling for periodic uplink prescheduling and/or a length of an uplink pre-scheduled grant for non-periodic uplink prescheduling, see Yang, paragraphs 6-10.

Claim 23-28 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy (US Patent 10, 182, 368), in view of Yang et al. (US Pub. No.: 2017/0208619), and further in view of Gaal et al. (US Pub. No.: 2014/0010131).

As per claim 23, the combination of Govindassamy and Yang disclose the method of claim 21.
The combination of Govindassamy and Yang however does not explicitly disclose wherein the DRX cycle for the UE is based on a periodicity of traffic arrival to improve an alignment in a time domain between the periodic uplink traffic bursts and the periodic downlink traffic bursts.

Gaal further disclose wherein the DRX cycle for the UE is based on a periodicity of traffic arrival to improve an alignment in a time domain between the periodic uplink traffic bursts and the periodic downlink traffic bursts (see Fig.8-10, para. 0080-100, signal pattern 814 may be configured to define variable density signal transmission or reception over time, where the signals include a plurality of signals defining a signal burst 815 aligned with a discontinuous reception (DRX) period. In these aspects, "density" may be defined as a number of resources (for example, resource elements) occupied by the signal across the whole channel bandwidth over a unit time. Further, for example, when the number of such resources varies, the density may be averaged over the given evaluation period. As such, for instance, signal burst 815 may be more dense relative to another set of signals when density is evaluated within a given reference period corresponding to a duration of signal burst 815).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the DRX cycle for the UE is based on a periodicity of traffic arrival to improve an alignment in a time domain between the periodic uplink traffic bursts and the periodic downlink traffic bursts, as taught by Gaal, in the system of Govindassamy and Yang, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 24, the combination of Govindassamy and Yang disclose the method of claim 21.

The combination of Govindassamy and Yang however does not explicitly disclose receiving an allocation of resources for grant-free uplink transmission associated with the periodic uplink traffic bursts, wherein a time offset is provided to improve an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival.

Gaal however disclose receiving an allocation of resources for grant-free uplink transmission associated with the periodic uplink traffic bursts, wherein a time offset is provided to improve an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival (see Fig.8-10, para. 0080-0086, when the number of such resources varies, the density may be averaged over the given evaluation period, for instance, signal burst 815 may be more dense relative to another set of signals when density is evaluated within a given reference period corresponding to a duration of signal burst 815, the alignment of signal burst 815 with a DRX period may include providing signal burst 815 for transmission in a discontinuous transmission (DTX) period 817 of base station 802 that corresponds to a discontinuous reception (DRX) period 823 of UE 804, or providing signal burst 815 for reception in a DRX period 819 of base station 802 that corresponds to a DTX period of UE 804. The matching of signal burst 815 with a respective DRX period provided by the present apparatus and methods may, for example, improve energy efficiency and/or performance within wireless communication system 800. For example, in one aspect, signal pattern 814 may be a bit mask, however, it should be understood that other techniques and/or mechanism may be used to define signal pattern 814). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality the method further comprising: allocating resources for grant-free uplink transmission associated with the periodic uplink traffic bursts, wherein the time offset is selected to increase an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival, as taught by Gaal, in the system of Govindassamy and Yang, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 25, the combination of Govindassamy, Yang and Gaal disclose the method of claim 24.

Gaal further disclose wherein the DRX cycle is based on a periodicity of the resources allocated for the grant-free uplink transmission and the downlink traffic arrival (see para. 0080-0086, signal pattern 814 may define transmissions of the first set of signals according to a first periodicity and transmission of the second set of signals according to a second periodicity, wherein the first periodicity is substantially greater than the second periodicity. In other words, when combined with the above noted relative density of the first set of signals relative to the signal burst 815, then the first set of signals provides a relatively shorter maximum duration without signal present as compared to signal burst 815. In some cases, for example, signal pattern 814 configures transmissions of synchronization signals according to the first periodicity to support connected mode emergency detection by UE 804, and transmitting the same set or a different set of synchronization signals according to the second periodicity, e.g. signal burst 815, to support discovery by the UE 804, also, in the aspects where signal pattern 814 defines a signal transmission pattern for base station 802, signal pattern 814 may be used to define a discontinuous transmission (DTX) mode of operation for base station 802, and a corresponding discontinuous reception (DRX) mode of operation for UE 804).

As per claim 26, the combination of Govindassamy and Yang disclose the method of claim 21.

The combination of Govindassamy and Yang however does not explicitly disclose receiving an allocation of resources for grant-free uplink transmissions, wherein start times for the uplink traffic and the downlink traffic are periodic, wherein a time offset between grant- free uplink transmission and downlink resource allocation to improve an alignment between uplink transmission resources and downlink transmission resources.

Gaal however disclose receiving an allocation of resources for grant-free uplink transmissions, wherein start times for the uplink traffic and the downlink traffic are periodic, wherein a time offset between grant- free uplink transmission and downlink resource allocation to improve an alignment between uplink transmission resources and downlink transmission resources (see Fig.8-10, para. 0090-0097, signal pattern 814 defining signal burst 815 aligned with a DRX period results in different signal densities and/or different periodicities providing variable signal density over time, thereby allowing short periods of bursty signal transmission to be followed by substantially lengthy periods without transmissions, see also para. 0137,  a base station configured to send and/or receive signals so that the signals align with a UE DRX period, e.g., 40 ms, 1.28 s, or periodically changing some attribute of the signal in alignment with a common DRX period, in some cases, the base station configuring all UEs with the same DRX subframe offset (e.g., to make them wake up at the same time) or distributing the DRX subframe offset over a substantially limited set of subframe offsets, where the substantially limited set is smaller than all possible subframe offsets).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving an allocation of resources for grant-free uplink transmissions, wherein start times for the uplink traffic and the downlink traffic are periodic, wherein a time offset between grant- free uplink transmission and downlink resource allocation to improve an alignment between uplink transmission resources and downlink transmission resources, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 27, the combination of Govindassamy and Yang disclose the method of claim 21.

The combination of Govindassamy and Yang however does not explicitly disclose receiving an allocation of resources for grant-free downlink transmission, wherein start times for the uplink traffic and the downlink traffic are periodic, wherein a time offset for the uplink traffic to improve an alignment between downlink transmission resources and uplink traffic arrival.

Gaal further disclose receiving an allocation of resources for grant-free downlink transmission, wherein start times for the uplink traffic and the downlink traffic are periodic, wherein a time offset for the uplink traffic to improve an alignment between downlink transmission resources and uplink traffic arrival (see Fig.8-10, para. 0080-0099, 0137, base station configured to send and/or receive signals so that the signals align with a UE DRX period, e.g., 40 ms, 1.28 s, or periodically changing some attribute of the signal in alignment with a common DRX period. Further, in some cases, the present apparatus and methods may include a base station configuring all UEs with the same DRX subframe offset (e.g., to make them wake up at the same time) or distributing the DRX subframe offset over a substantially limited set of subframe offsets, where the substantially limited set is smaller than all possible subframe offsets. In still other aspects, the present apparatus and methods include changing some other signal attributes or configuration in alignment with the common DRX period. For example, the changed attribute or configuration may increase a control region during the period when DRX is On, or may allow cross-subframe scheduling during the period when DRX is On, etc. Further, in other cases, the present apparatus and methods may include a base station configuring the common DRX for new UEs and using distributed DRX for legacy UEs. As noted above, the common DRX may be a same DRX period and/or subframe offset assigned to each UE or a subframe offset assigned from a substantially limited set of subframe offsets). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving an allocation of resources for grant-free downlink transmission, wherein start times for the uplink traffic and the downlink traffic are periodic, wherein a time offset for the uplink traffic to improve an alignment between downlink transmission resources and uplink traffic arrival, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.


As per claim 28, the combination of Govindassamy and Yang disclose the method of claim 21.

The combination of Govindassamy and Yang however does not explicitly disclose receiving an allocation of resources for grant-free downlink transmission, wherein start times for the uplink traffic and the downlink traffic are periodic, wherein a time offset for the uplink traffic and grant-free uplink resource allocation to improve an alignment between uplink transmission resources and downlink transmission resources.

Gaal however disclose receiving an allocation of resources for grant-free downlink transmission, wherein start times for the uplink traffic and the downlink traffic are periodic, wherein a time offset for the uplink traffic and grant-free uplink resource allocation to improve an alignment between uplink transmission resources and downlink transmission resources (see Fig.8-10, para. 0080-0099, 0137, base station configured to send and/or receive signals so that the signals align with a UE DRX period, e.g., 40 ms, 1.28 s, or periodically changing some attribute of the signal in alignment with a common DRX period. Further, in some cases, the present apparatus and methods may include a base station configuring all UEs with the same DRX subframe offset (e.g., to make them wake up at the same time) or distributing the DRX subframe offset over a substantially limited set of subframe offsets, where the substantially limited set is smaller than all possible subframe offsets. In still other aspects, the present apparatus and methods include changing some other signal attributes or configuration in alignment with the common DRX period. For example, the changed attribute or configuration may increase a control region during the period when DRX is On, or may allow cross-subframe scheduling during the period when DRX is On, etc. Further, in other cases, the present apparatus and methods may include a base station configuring the common DRX for new UEs and using distributed DRX for legacy UEs. As noted above, the common DRX may be a same DRX period and/or subframe offset assigned to each UE or a subframe offset assigned from a substantially limited set of subframe offsets). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving an allocation of resources for grant-free downlink transmission, wherein start times for the uplink traffic and the downlink traffic are periodic, wherein a time offset for the uplink traffic and grant-free uplink resource allocation to improve an alignment between uplink transmission resources and downlink transmission resources, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 29, claim 29 is rejected the same way as claim 3.
As per claim 30, claim 30 is rejected the same way as claim 5.
As per claim 31, claim 31 is rejected the same way as claim 7.
As per claim 32, claim 32 is rejected the same way as claim 9.

As per claim 33, claim 33 is rejected the same way as claim 1.
As per claim 34, claim 34 is rejected the same way as claim 2.
As per claim 35, claim 35 is rejected the same way as claim 3.
As per claim 36, claim 36 is rejected the same way as claim 5.
As per claim 37, claim 37 is rejected the same way as claim 7.
As per claim 38, claim 38 is rejected the same way as claim 9.

As per claim 39, claim 39 is rejected the same way as claim 21.
As per claim 40, claim 40 is rejected the same way as claim 23.
As per claim 41, claim 41 is rejected the same way as claim 24.
As per claim 42, claim 42 is rejected the same way as claim 26.
As per claim 43, claim 43 is rejected the same way as claim 27.
As per claim 44, claim 44 is rejected the same way as claim 28.

As per claim 45, claim 45 is rejected the same way as claim 22.
As per claim 46, claim 46 is rejected the same way as claim 29.
As per claim 47, claim 47 is rejected the same way as claim 30.
As per claim 48, claim 48 is rejected the same way as claim 31.
As per claim 49, claim 49 is rejected the same way as claim 32.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salem (US Pub. No.:2019/0075581) – see para. 0078-0080, “The base stations 170 are configured to support wireless communication with EDs 110, which may each send grant-free uplink transmissions. Uplink transmissions from the EDs 110 are performed on a set of time-frequency resources. A grant-free uplink transmission is an uplink transmission that is sent using uplink resources without the base stations 170 dynamically allocating resources to request /grant mechanisms. By performing grant-free transmissions, total network overhead resources may be saved. Furthermore, time savings may be provided by bypassing the request /grant procedure. An ED sending a grant-free uplink transmission, or configured to send a grant-free uplink transmission, may be referred to as operating in grant-free mode. Grant-free uplink transmissions are sometimes called " grant-less", "schedule free", or "schedule-less" transmissions. Grant-free uplink transmissions from different EDs may be transmitted using shared designated resource units, in which case the grant-free uplink transmissions are contention-based transmissions. One or more base stations 170 may perform blind detection of the grant-free uplink transmissions”.
Jeon (US Pub. No.: 2018/0368157) – see Fig.21 para. 0232, “a base station may configure a wireless device with a configured periodic grant of the first type (e.g., grant-free UL transmission). The base station may transmit, to the wireless device, one or more radio resource control messages. The one or more radio resource control messages may comprise at least one parameter. For example, the at least one parameter may indicate whether a configured periodic grant of a first type (e.g., grant-free UL transmission) can be used for transmission of data of a first logical channel. The one or more radio resource control messages may comprise at least one second parameter. For example, the at least one second parameter may indicate a resource of an uplink grant of the configured periodic grant of the first type. For example, the at least one second parameter may comprise a symbol number, a timing offset, and a first periodicity. The wireless device may determine that the configured periodic grant can be used for transmission of data of the first logical channel based on the at least one parameter”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469